     Case 3:20-cv-01137-BEN-BGS Document 22 Filed 12/22/20 PageID.171 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    Julissa COTA,                                     Case No.: 20-cv-01137-BEN-BGS
11                                     Plaintiff,
                                                        ORDER DENYING EX PARTE
12    v.                                                MOTION TO CONTINUE
                                                        SETTLEMENT DISPOSITION
13    AVEDA CORPORATION, and
                                                        CONFERENCE
      DOES 1–10,
14
                                     Defendant.
15                                                      [ECF No. 21]
16
17
18         On December 22, 2020, Defendant Aveda Corporation (“Defendant”) filed an Ex
19   Parte Settlement Disposition Conference Statement. (ECF No. 21.) Defendant requests
20   to continue the December 28, 2020 Settlement Disposition Conference for 30 days to
21   allow Plaintiff Julissa Cota (“Plaintiff”) to review and approve the settlement agreement
22   proposed by Defendant. (ECF No. 21 at 2.)
23         The Ex Parte Statement/Motion (ECF No. 21) is DENIED. The Settlement
24   Disposition Conference will proceed as scheduled on December 28, 2020 at 10:00 AM.
25   All principle attorneys responsible for the litigation and listed in CM/ECF are required
26   to be present at the telephonic Settlement Disposition Conference. As indicated in the
27   Court’s Order Scheduling the Settlement Disposition Conference (ECF No. 20), the
28

                                                    1
                                                                              20-cv-01137-BEN-BGS
     Case 3:20-cv-01137-BEN-BGS Document 22 Filed 12/22/20 PageID.172 Page 2 of 2



 1   conference shall be telephonic, with attorneys only. Counsel for Plaintiff shall initiate
 2   and coordinate the conference call into chambers at (619)557-2993.
 3         IT IS SO ORDERED.
 4   Dated: December 22, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               20-cv-01137-BEN-BGS
